DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on Sept. 25, 2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,828,192 was approved. The terminal disclaimer has been recorded.

Status of Claims
Claims 1-2, 6-7, 9, 16, 18, 22-27, 29, and 32 are pending in the application.
Claims 9, 18, and 22-27 are not accorded priority to the priority documents of U.S. Provisional Applications Serial Nos. 60/425,820 (filed 11/13/2002), 60/490,615 (filed 07/28/2003), or 60/518,782 (filed 11/10/2003). This is because there is no mention of “post-treating the distilled liquid product using at least one post-treatment method” or of “post-treating the distilled liquid product” or of “post-treating the distilled liquid product further comprising adding a second additive into the distilled liquid product.”
Claims 9, 18, and 22-27 are accorded priority to U.S. Application Serial No. 10/713,591 (filed 11/13/2003, now U.S. Patent No. 7,465,375). This is because the instant application is a continuation of U.S. Application Serial No. 13/645,937 (filed 10-05-2012, now U.S. Patent No. 8,828,192), which is a continuation of U.S. Application Serial No. 11/926,922 (filed 10-29-2007, now U.S. Patent No. 8,282,790), which is a divisional of U.S. Application Serial No. 10/713,591 (filed 11-13-2003, now U.S. Patent No. 7,465,375).

Hooghiemstra et al. (NL-1019661-C2) Made of Record a Second Time, With a Better Translation
Hooghiemstra et al. made of record 8/13/2021 is referenced below.  Hooghiemstra et al.’s Google Machine Translation is referenced below.


Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered.  Some arguments are persuasive and others are not.  Details follow.

Regarding Objections to the Drawings and the Specification because no UV light is shown in the Drawings or disclosed in the Specification – Claims 6 and 25 follow.
Claim 6.  The method for distilling a liquid according to Claim 1, wherein the pre-treating further comprises exposing the intake liquid to UV light.

Claim 25.  The method for distilling a liquid according to Claim 9, wherein post-treating comprises exposing the distilled liquid product to UV light.

Applicant persuasively argues that Figure 1A, in light of the Original Disclosure at Page 9, lines 26-30, and Page 10, lines 17-18, disclose the recited UV light for pretreatment (Claim 6).  Applicant does not persuasively argue that these same references (Figure 1A, Page 9, lines 26-30, and Page 10, lines 17-18) disclose the recited UV light for post-treatment (Claim 29), since no mention is made of post-treatment with UV treatment in the Specification, and the Drawings show no UV light anywhere.  The references to the Specification follow.  (See Applicant’s Remarks Pages 6-7)
Pre-treatment of the liquid to be distilled, preferably water, may be conducted, in which case pre-treatment may occur prior to or within intake 00. Pre-treatment operations may include any or all of gross-filtering; treatment with chemical additives such as polyphosphates, polyacetates, organic acids, or polyaspartates; and electrochemical treatment such as an oscillating magnetic field or an electrical current; degassing; and UV treatment.  (See Original Disclosure Page 9, lines 26-30)

Post-treatment of the distilled product, preferably water, may occur, in which case post-treatment may occur preferably within an external output region (not shown).  (See Original Disclosure Page 10, lines 17-18)

The Objections to the Drawings and Specification below, reflect the above. 

Regarding Objections to the Drawings and the Specification because Claim 29 is not disclosed, and the Rejection for Claim 29 under § 112(a) for new matter – Claim 29 follows.
Claim 29.  The method for distilling a liquid according to Claim 16, further comprising: directing the second portion of the preheated pre-treated liquid from the head chamber past a sensor measuring total dissolved solids; and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid.

Applicant argues that Claim 29 is supported by Figure 14A, in light of the Original Disclosure at Page 23, lines 28-29, and at Page 24, lines 27-29.  The references to the Specification follow.  (See Applicant’s Remarks Pages 7-8)
The concentration of solids in blowdown stream 43 may be monitored and controlled to
prevent precipitation of materials from solution and thus clogging of the system. (See Original Disclosure Page 23, lines 28-29)

In a particular embodiment of the invention, a valve block (not shown) may be utilized to consolidate all control valves for the system into a single part, which may be integrated with the fluid flow manifold.  A control system comprising a sensor for total dissolved solids and
blowdown stream may also be incorporated, as well as a float valve or other device for
controlling the height/level of liquid in the head. (See Original Disclosure Page 24, line 25-29)

These arguments are unpersuasive because there is no Claim 29 “directing” step of any kind disclosed; and there is no Claim 29 “adjusting a feed rate of the intake liquid” step disclosed.  The Objections to the Drawings and Specification below, reflect this.

Claim 16 is rejected under § 102 over Aqua-Chem.  Claim 1 is rejected under § 103 over Aqua-Chem, in view of Mitchell et al. (see Rejection for Claim 16 and Rejection for Claim 1, below).  Claims 1 and 16 follow – with the “blowdown liquid from the head chamber” terms italicized since Applicant is arguing that their limitations are not disclosed by Aqua-Chem.
Claim 1
Claim 16
Claim 1.  A method for distilling a liquid with a system using a pressurized vapor cycle, the method comprising:

pre-treating an intake liquid comprising flowing the intake liquid past a solid additive, to form a pre-treated liquid;
preheating the pre-treated liquid in a heat exchanger with heat from at least a blowdown liquid from a head chamber to form a preheated pre-treated liquid;
flowing the preheated pre-treated liquid through an evaporator
vaporizing a first portion of the preheated pre-treated liquid in an evaporator to form a vapor;


directing a second portion of the preheated pretreated liquid through the evaporator to form the blowdown liquid in the head chamber;
the blowdown liquid from the head chamber toward the heat exchanger;
compressing the vapor to form compressed vapor; and
condensing the compressed vapor into a distilled liquid product.

receiving an intake liquid at a flow rate;
pre-treating the intake liquid with an additive to form a pre-treated liquid;

preheating the intake liquid in a heat exchanger with at least a blowdown liquid from a head chamber to form a preheated pre-treated liquid,;


vaporizing a first portion of the preheated pre-treated liquid in an evaporator to form a vapor in the head chamber, the head chamber exclusively located above evaporator;
directing a second portion of the preheated pre-treated liquid through the evaporator to form the blowdown liquid in the head chamber;




compressing the vapor to form compressed vapor;
condensing the compressed vapor in a condenser to form a distilled liquid product;
maintaining a liquid level in the head chamber above the evaporator; and
diverting the blowdown liquid from the head chamber for maintaining the liquid level in the head chamber.


Regarding the recited blowdown liquid in the head chamber – As discussed in the “Claim Interpretation” section below, Claims 1 and 16 each recite “a blowdown liquid.”  The Original Disclosure provides no definition of “a blowdown liquid” (see Original Disclosure Figures 14A-B and Page 21, line 27, to Page 22, line 6, Page 23, line 17, to Page 24, line 8, and Original Claims 1, 12, 16, and 29).  The term “blowdown liquid” is given its plain English meaning, i.e. a liquid which is removed from a container or pipe using pressure (see Oxford Dictionary providing a definition of “blowdown” in the “Conclusion” section below).  In both Claims 1 and 16, the container or pipe is the recited “head chamber,” i.e. steam chamber 26 (see Figure 1 Aqua-Chem).  The pressure in the head chamber forms the blowdown liquid (“entrained droplets”), and the pressure in the head chamber blows the blowdown liquid out through conduit 38, as disclosed in Aqua-Chem Figure 1, and at Page 3, lines 31-36.
Applicant argues that Aqua-Chem does not disclose “the blowdown liquid from the head chamber” because, “Aqua-Chem does not describe a fluid that is equivalent to the ‘blowdown liquid’ in claim 16.  Aqua-Chem describes a blowdown circuit as ‘withdrawing a small stream of liquid from the bottom of the evaporator’ in order to ‘remove sedimentation’ (Aqua-Chem 3:83-86),” (see Applicant’s Remarks Pages 8-9 for Claim 1, and Pages 9-10 for Claim 16, italics supplied by Applicant).  
These arguments are unpersuasive because Applicant’s remarks/arguments are directed toward a different embodiment than what was used to reject the claims.  As discussed in the Rejection for Claim 16 (and Claim 1), and in the “Claim Interpretation” section – Claims 1 and 16 each recite “a blowdown liquid.”  The Original Disclosure provides no definition of “a blowdown liquid” (see Original Disclosure Figures 14A-B and Page 21, line 27, to Page 22, line 6, Page 23, line 17, to Page 24, line 8, and Original Claims 1, 12, 16, and 29).  The term “blowdown liquid” is given its plain English meaning, i.e. a liquid which is removed from a container or pipe using pressure (see Oxford Dictionary providing a definition of 
Given the plain meaning of the term “blowdown liquid,” Aqua-Chem discloses two blowdown liquids, i.e. the one in the Rejection for Claims 1 and 16 (see above paragraph), and the one Applicant is arguing against (see two paragraphs up).  Applicant is respectfully reminded that patents are relevant as prior art for all they contain, including alternative embodiments (see MPEP 2123).

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A).	Claim 25 recites “exposing the distilled liquid product to UV light.”  No UV light is shown in the Drawings or disclosed in the Specification.  See the “Response to Arguments” section above for further detail.
B).	Claim 29 recites “directing the second portion of the preheated pre-treated liquid from the head chamber past a sensor measuring total dissolved solids; and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid.”  These limitations are not shown in the Drawings or disclosed in the Specification.  See the “Response to Arguments” section above for further detail.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
A).	Claim 25 recites “exposing the distilled liquid product to UV light.”  No UV light is shown in the Drawings or disclosed in the Specification.  See the “Response to Arguments” section above for further detail.
B).	Claim 29 recites “directing the second portion of the preheated pre-treated liquid from the head chamber past a sensor measuring total dissolved solids; and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid.”  These limitations are not shown in the Drawings or disclosed in the Specification.  See the “Response to Arguments” section above for further detail.

Claim Objections
Claims 1-2, 6-7, 9, 16, 18, 22-27, 29, and 32 were amended.  The previous objections are withdrawn from Claims 1-2, 6-7, 9, 16, 18, 22-27, 29, and 32.

Claims 1-2, 6-7, 9, 16, 18, 22-27, 29, and 32 objected to because of the following.  Independent Claims 1 and 16 were amended and improperly marked.  Going forward, appropriate action is required where all claims, when amended, must be properly marked.  See MPEP 714(II)(C)(B) for guidance.



Table:  Comparing amended claim to previous claim.
Amended Claim 1, filed 11/15/2021.
Previous Claim 1, filed 4/28/2021.
Amended Claim 1.  A method for distilling a liquid with a system using a pressurized vapor cycle, the method comprising:
pre-treating an intake liquid comprising flowing the intake liquid past [[an]] a solid additive, to form a pre-treated liquid;
preheating the pre-treated liquid in a heat exchanger with heat from at least a blowdown liquid from a head chamber to form a preheated pre-treated liquid;
flowing the preheated pre-treated liquid through an evaporator
vaporizing a first portion of the preheated pre-treated liquid in an evaporator to form a vapor [[and]];
directing a second portion of the preheated pretreated liquid through the evaporator to form the blowdown liquid in the head chamber;
diverting the blowdown liquid from the head chamber toward the heat exchanger;
compressing the vapor to form compressed vapor; and
condensing the compressed vapor into a distilled liquid product.
Previous Claim 1.  A method for distilling a liquid with a system using a pressurized vapor cycle, the method comprising:
pre-treating an intake liquid comprising flowing the intake liquid past an a solid additive, to form a pre-treated liquid;
preheating the pre-treated liquid in a heat exchanger with heat from at least a blowdown liquid from a head chamber to form a preheated pre-treated liquid;


vaporizing a first portion of the preheated pre-treated liquid in an evaporator to form a vapor and the blowdown liquid in the head chamber;






compressing the vapor to form compressed vapor; and
condensing the compressed vapor into a distilled liquid product.
Amended Claim 16, filed 11/15/2021.
Previous Claim 16, filed 4/28/2021.
Amended Claim 16.  A method for distilling a liquid with a system using a liquid purification system, the method comprising:
receiving an intake liquid at a flow rate;
pre-treating the intake liquid with an additive to form a pre-treated liquid;
preheating the intake liquid in a heat exchanger with at least a blowdown liquid from a head chamber to form a preheated pre-treated liquid,; (Note the punctuation)
vaporizing a first portion of the preheated pre-treated liquid in an evaporator to form a vapor in the head chamber, the head chamber exclusively located above the evaporator ; (Note the punctuation improperly marked, and the extra space at the end)
directing a second portion of the preheated pre-treated liquid through the evaporator to form the blowdown liquid in the head chamber: (Note the change in punctuation)
compressing the vapor to form compressed vapor;
condensing the compressed vapor in a [[the]] condenser to form a distilled liquid product;

maintaining a liquid level in the head chamber above the evaporator; and
diverting the blowdown liquid from the head chamber for maintaining the liquid level in the head chamber.

receiving an intake liquid at a flow rate;
pre-treating the intake liquid with an additive to form a pre-treated liquid;
preheating the intake liquid in a heat exchanger with at least a blowdown liquid from a head chamber to form a preheated pre-treated liquid;
vaporizing a first portion of the preheated pre-treated liquid in an evaporator to form a vapor in the head chamber;




directing a second portion of the preheated pre-treated liquid to form the blowdown liquid in the head chamber;


compressing the vapor to form compressed vapor;
condensing the compressed vapor in the condenser to form a distilled liquid product;


maintaining a liquid level in the head chamber above the evaporator; and
diverting the blowdown liquid from the head chamber for maintaining the liquid level in the head chamber.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Independent method Claims 1 and 16 each recite “a blowdown liquid.”  The Original Disclosure provides no definition of “a blowdown liquid” (see Original Disclosure Figures 14A-B and Page 21, line 27, to Page 22, line 6, Page 23, line 17, to Page 24, line 8, and Original Claims 1, 12, 16, and 29).  The term “blowdown liquid” is given its plain English meaning, i.e. a liquid which is removed from a container or pipe using pressure (see Oxford Dictionary providing a definition of “blowdown” in the “Conclusion” section below).  In both Claims 1 and 16, the container or pipe is the recited “head chamber,” i.e. steam chamber 26 (see Figure 1 Aqua-Chem).  The pressure in the head chamber forms the blowdown liquid (“entrained droplets”), and the pressure in the head chamber blows the blowdown liquid out through conduit 38, as disclosed in Aqua-Chem Figure 1, and at Page 3, lines 31-36.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 29 recites:
directing the second portion of the preheated pre-treated liquid from the head chamber past a sensor measuring total dissolved solids; and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid.

There is no support for these limitations in either the Drawings or the Specification.  See the “Response to Arguments” section above for further detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 16 is rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(b) as being anticipated by Aqua-Chem (GB-935178-A, Aug. 28, 1963, 9 pages).
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 16 – Aqua-Chem discloses a method (see Page 1, lines 11-21) for distilling (“removing impurities from water by a distillation process”) a liquid (“water”) with a system (Figure 1) using a liquid purification system (“apparatus . . . to remove impurities from water by a distillation process”), as disclosed in Figure 1 and at Page 1, lines 11-21, the method comprising:
A).	Receiving an intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) at a flow rate, since the “feed stream enters the system . . . from any conventional . . . pumping station,” as disclosed in Figure 1 and at Page 2, lines 109-125;
B).	Pre-treating the intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) with an additive (additive is “a solid which forms a scale removing or treating material, such as an acid, when placed in contact with water,” see Page 2, lines 66-68) to form a pre-treated liquid (pretreated liquid is formed when “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid) and allowing the concentrated solution to diffuse in the liquid feed stream” to form the disclosed pre-treated liquid, see Page 2, lines 34-38), where the pre-treated liquid is formed via “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid) and allowing the concentrated solution to diffuse in the liquid feed stream” to form the disclosed pre-treated liquid, see Page 2, lines 34-38;
C).	Preheating the intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) in a heat exchanger (heat exchanger includes preheater 12 and vent condenser 16) with at least a blowdown liquid (blowdown liquid from the head chamber, i.e. steam dome 26, see “Claim Interpretation” section above for how the term “blowdown liquid” is interpreted, blowdown liquid flows from steam chamber 26, through conduit 38, vapour compressor discharge line 42, steam chest 30, line 46, tee 48, conduit 50, line 52, conduit 55, and out as “distillate” through line 56, as disclosed at Page 3, line 30-82) from a head chamber (steam chamber 26) to form a preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16), as disclosed in Figure 1;
D).	Vaporizing a first portion of the preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16, first portion is the vapor portion exiting steam dome 26, i.e. the disclosed head chamber, the in an evaporator (evaporator 20 at and below the head chamber, i.e. steam chamber 26) to form a vapor (vapor is the first portion, i.e. the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) in the head chamber (steam chamber 26), as disclosed in Figure 1 and at Page 3, lines 17-37, and Page 5, lines 98-103, the head chamber (steam chamber 26) exclusively located above the evaporator (evaporator 20 at and below the head chamber, i.e. steam chamber 26) ;
E).	Directing (via “conduit 38, which comprises a suction line to the vapour compressor 40,” see Figure 1 and Page 3, lines 31-37) a second portion of the preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16, second portion is the “entrained droplets” portion exiting steam dome 26, i.e. the disclosed head chamber, the second portion is the “entrained droplets” portion in conduit 38, as disclosed at Page 3, lines 31-36) through the evaporator (evaporator 20 at and below the head chamber, i.e. steam chamber 26) to form the blowdown liquid (blowdown liquid from the head chamber, i.e. steam dome 26, see “Claim Interpretation” section above for how the term “blowdown liquid” is interpreted, blowdown liquid flows from steam chamber 26, through conduit 38, vapour compressor discharge line 42, steam chest 30, line 46, tee 48, conduit 50, line 52, conduit 55, and out as “distillate” through line 56, as disclosed at Page 3, line 30-82) in the head chamber (steam chamber 26), as disclosed in Figure 1 and at Page 3, lines 17-37, and Page 5, lines 98-103;
F).	Compressing (via vapour compressor 40) the vapor (vapor is the first portion, i.e. the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) to form compressed vapor in vapor compressor discharge line 42, as disclosed in Figure 1 and at Page 3, lines 31-41;
G).	Condensing (via steam chest 30 and vent condenser 16) the compressed vapor in vapor compressor discharge line 42 in a condenser (steam chest 30 and vent condenser 16) to form a distilled liquid product, with “distillate level 44” in the bottom ;
H).	Maintaining a liquid level in the steam separator 36 in the head chamber (steam chamber 26) above the evaporator (evaporator 20 at and below the head chamber, i.e. steam chamber 26), as disclosed in Figure 1 and at Page 3, lines 31-36, where the liquid level is maintained within the steam separator 36 by the vapour compressor 40, via “suction line 42 to the vapour compressor 40,” and the “vapour compressor 40 raises the pressure and the temperature level of the vapour drawn into it” out of the steam separator 36, where the liquid level is maintained in the head chamber above the evaporator; and
I).	Diverting (via vapour compressor 40) the blowdown liquid (blowdown liquid from the head chamber, i.e. steam dome 26, see “Claim Interpretation” section above for how the term “blowdown liquid” is interpreted, blowdown liquid flows from steam chamber 26, through conduit 38, vapour compressor discharge line 42, steam chest 30, line 46, tee 48, conduit 50, line 52, conduit 55, and out as “distillate” through line 56, as disclosed at Page 3, line 30-82) from the head chamber (steam chamber 26) for maintaining the liquid level  in the steam separator 36 in the head chamber, as disclosed in Figure 1 and at Page 3, lines 31-36, where the liquid level is maintained within the steam separator 36 by the vapour compressor 40, via “suction line 42 to the vapour compressor 40,” and the “vapour compressor 40 raises the pressure and the temperature level of the vapour drawn into it” out of the steam separator 36, where the liquid level is maintained in the head chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 6, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, in view of Mitchell et al. (US-6010639-A, Jan. 4, 2000).  Aqua-Chem, in view of Mitchell et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 1-2, 6, and 32 – Aqua-Chem discloses a method (see Page 1, lines 11-21) for distilling (“removing impurities from water by a distillation process”) a liquid (“water”) with a system (Figure 1) using a pressurized vapor cycle (“vapor compression apparatus”), as disclosed in Figure 1 and at Page 1, lines 11-21, the method comprising:
A).	Pre-treating an intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) comprising flowing the intake liquid past a solid additive (solid additive is “a solid which forms a scale removing or treating material, such as an acid, when placed in contact with water,” see Page 2, lines 66-68), to form a pre-treated liquid (pre-treated liquid is formed when “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid) and allowing the concentrated solution to diffuse in the liquid feed stream” to form the disclosed pre-treated liquid, see Page 2, lines 34-38), where ;
B).	Preheating the pre-treated liquid (pre-treated liquid is formed when “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid) and allowing the concentrated solution to diffuse in the liquid feed stream” to form the disclosed pre-treated liquid, see Page 2, lines 34-38) in a heat exchanger (heat exchanger includes preheater 12 and vent condenser 16) with heat from at least a blowdown liquid (blowdown liquid from the head chamber, i.e. steam dome 26, see “Claim Interpretation” section above for how the term “blowdown liquid” is interpreted, blowdown liquid flows from steam chamber 26, through conduit 38, vapour compressor discharge line 42, steam chest 30, line 46, tee 48, conduit 50, line 52, conduit 55, and out as “distillate” through line 56, as disclosed at Page 3, line 30-82) from a head chamber (steam chamber 26) to form a preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16), as disclosed in Figure 1;
C).	Flowing the preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16) through an evaporator (evaporator 20 at and below upper header 33), as disclosed in Figure 1 and at Page 3, lines 11-55,
D).	Vaporizing (via “auxiliary steam is directed through coils 114 in the reservoir to thereby promote feed vaporization,” see Figure 1 and Page 5, lines 98-103) a first portion of the preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16; first portion is the vapor portion exiting steam dome 26, i.e. the disclosed head chamber, the first portion is the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36; and second portion is the vapor exiting steam dome 26, i.e. the disclosed head chamber, which condenses to liquid, the second portion is the “entrained droplets” portion in conduit 38, as disclosed at Page 3, lines 31-in an evaporator (evaporator 20 at and below upper header 33) to form a vapor (vapor is the first portion, i.e. the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36), as disclosed in Figure 1, and at Page 3, lines 11-55;
E).	Directing (via plurality of heat exchange tubes 32, see Figure 1 and Page 3, lines 22-26) a second portion of the preheated pretreated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16; first portion is the vapor portion exiting steam dome 26, i.e. the disclosed head chamber, the first portion is the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36; and second portion is the vapor exiting steam dome 26, i.e. the disclosed head chamber, which condenses to liquid, the second portion is the “entrained droplets” portion in conduit 38, as disclosed at Page 3, lines 31-36, that forms the blowdown liquid; the blowdown liquid second portion increases, relative to the vapor first portion decreasing, as the fluid flows through vapor compressor 40, vapour compressor discharge line 42, steam chest 30, line 46, and the heat exchanger, including vent condenser 16 and preheater 12, as disclosed in Figure 1 and at Page 3, lines 31-82) through the evaporator (evaporator 20 at and below upper header 33) to form the blowdown liquid (blowdown liquid from the head chamber, i.e. steam dome 26, see “Claim Interpretation” section above for how the term “blowdown liquid” is interpreted, blowdown liquid flows from steam chamber 26, through conduit 38, vapour compressor discharge line 42, steam chest 30, line 46, tee 48, conduit 50, line 52, conduit 55, and out as “distillate” through line 56, as disclosed at Page 3, line 30-82) in the head chamber (steam chamber 26), as disclosed in Figure 1 and at Page 3, lines 11-55;
F).	Diverting the blowdown liquid (see Rejection for Claim 1. B). above) from the head chamber (steam chamber 26) toward the heat exchanger (heat exchanger includes ;
G).	Compressing (via vapour compressor 40) the vapor (vapor is the first portion, i.e. the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) to form compressed vapor in vapour compressor discharge line 42, as disclosed in Figure 1 and at Page 3, lines 31-41; and
H).	Condensing (via steam chest 30 and vent condenser 16) the compressed vapor in vapour compressor discharge line into a distilled liquid product with “distillate level 44” in the bottom of steam chest 30, as disclosed in Figure 1 and at Page 3, lines 31-55, the distilled liquid product exiting the evaporator 20 through line 46, the distilled liquid product exiting the Figure 1 system through line 56, as disclosed in Figure 1 and at Page 3, lines 56-82.
Aqua-Chem discloses the claimed invention except for:
Claim 1 – flowing the intake liquid past a solid additive,
Claim 2 – wherein the solid additive is embedded in a time release matrix.

However, Aqua-Chem discloses:
flowing the intake liquid past a solid additive (see Rejection for Claim 1 above),
Like Aqua-Chem, Mitchell et al. discloses a large water treatment system (“cooling tower”) with a scaling issue, i.e. “the need to prevent scale deposition,” (see Mitchell et al. 1:31-37), and flowing liquid past solid “anti-scalant agents” (see Mitchell et al. 2:37-41) into the water treatment system, when the “anti-scaling agents” are formed into “coated tablets” and placed in a “filter device,” where the filter device is “a bypass filter, with about 3% coolant flow (analogous to the disclosed intake flow) going to the filter at any given time” (see Mitchell et al. 6:50-67).  (See Aqua-Chem Page 1, lines 11-21, for “maintaining heat exchangers free from heavy scale” in a “vapour compression apparatus . . . used to remove impurities from water by a distillation process”; and Page 2, lines 34-38, for flowing liquid past solid anti-scalant agents by “dissolving the de-scaling material in some of the feed liquid and allowing the concentrated solution to diffuse into the feed stream”)
Mitchell et al. further teaches that the “coated tablets” include “SCA additives,” i.e. Supplemental Coolant Additive additives such as “anti-scalant agents” (see Mitchell et al. 2:37-41) which are encapsulated in “polymeric coating material” in order to provide “controlled-release” of the “SCA active components” (see Mitchell et al. 6:43-67), and thus, “maintain an effective level of water treatment chemicals in the water treatment system” “over an extended period of time” (see Mitchell et al. 2:57-60 and 3:26-29).
One of ordinary skill in the art at the time the invention was made, would have been motivated in the Aqua-Chem method, to provide the Aqua-Chem solid additive:
Claim 2 – wherein the solid additive is embedded in a time release matrix,
as taught by Mitchell et al. since:
1).	Like Aqua-Chem, Mitchell et al. discloses a large water treatment system (“cooling tower”) with a scaling issue, i.e. “the need to prevent scale deposition,” (see Mitchell et al. 1:31-37), and flowing liquid past solid “anti-scalant agents” (see Mitchell et al. 2:37-41) into the water treatment system, when the “anti-scaling agents” are formed into “coated tablets” and placed in a “filter device,” where the filter device is “a bypass filter, with about 3% coolant flow (analogous to the disclosed intake flow) going to the filter at any given time” (see Mitchell et al. 6:50-67) (see Aqua-Chem Page 1, lines 11-21, for “maintaining heat exchangers free from heavy scale” in a “vapour compression apparatus . . . used to remove impurities from water by a distillation process”; and Page 2, lines 34-38, for flowing liquid past solid anti-scalant agents by “dissolving the de-scaling material in some of the feed liquid and allowing the concentrated solution to diffuse into the feed stream”); and 
2).	Mitchell et al. states that when the solid additive, like the anti-scalant agent that Aqua-Chem is interested in, is embedded in a time release matrix, such a solid additive can “provide a controlled release additive for water treatment systems in order to maintain an effective level of water treatment chemicals in the water treatment system” (see Mitchell et al. 2:57-60) “over an extended period of time” (see Mitchell et al. 3:26-29).
Additional Disclosures Include:
Claim 2 – The Combination discloses the method for distilling a liquid according to Claim 1, wherein the solid additive is embedded in a time release matrix.  (See Rejection for Claim 1)
Claim 6 – The Combination discloses the method for distilling a liquid according to Claim 1, wherein the pre-treating further comprises exposing the intake liquid to UV light of sunlight since the intake liquid is sourced from sea water, i.e. the first liquid is a “feed stream of sea water” (see Aqua-Chem Page 2, lines 109-125).
Claim 32 – The Combination discloses the method for distilling a liquid according to Claim 1, wherein preheating the intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) in the heat exchanger (heat exchanger includes preheater 12 and vent condenser 16) additionally with heat from the distilled liquid product (“distillate which is the ultimate product,” as disclosed at Page 3, lines 42-55, and Figure 1), specifically at preheater 12 which is included in the heat exchanger, as disclosed in Aqua-Chem Figure 1 and at Page 2, lines 122-129, and at Page 3, lines 78-80.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, in view of Mitchell et al., as applied to Claim 1 above, in further view of Ito et al. (JP-2002159962-A, Jun. 4, 2002 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 13 pages).  Aqua-Chem, in view of Mitchell et al., are hereinafter known as the Combination.
The claim is directed to a method.  Ito et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 7 – The Combination discloses the method for distilling a liquid according to Claim 1, but does not teach wherein the pre-treating further comprises measuring a physical property of the intake liquid.  However, the Combination discloses:
pre-treating the intake liquid with an additive to form a pre-treated liquid (see Rejection for Claim 1), the additive in the form of “a solid which forms a scale removing or treating material, such as an acid, when placed in contact with water” and “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid), and allowing the concentrated solution to diffuse into the feed stream” (see Aqua-Chem Page 2, lines 66-68, and lines 34-38)   

One of ordinary skill in the art at the time the invention was made, would have been motivated to measure the electrical conductivity and flow rate of the Combination’s intake liquid, as taught by Ito et al., i.e.
measuring (via electrical conductivity meter 1 and flow meter 2) a physical property (electrical conductivity and flow rate) of the intake liquid (water in makeup water line 12) (see Ito et al. Figure 1 and [0019]),
as taught by Ito et al. since:
1).	Like the Combination, Ito et al. discloses treating a liquid with an additive (“water treatment chemicals such as scale inhibitors”) in order to prevent scaling (see Ito et al. [0001]) (see Aqua-Chem Page 1, lines 11-21, for “maintaining heat exchangers free from heavy scale” in a “vapour compression apparatus . . . used to remove impurities from water by a distillation process”; and Page 2, lines 34-38, for flowing intake liquid past solid scale inhibitors, i.e. “dissolving the de-scaling material in some of the feed liquid and allowing the concentrated solution to diffuse into the feed stream”); and
2).	Ito et al. states that by measuring electrical conductivity and flow rate of the intake liquid, it is known how much additive, i.e. scale inhibitor or “water treatment chemical”, to add (see Ito et al. Figure 1 and [0019]), which “enables the concentration of . . . scale inhibitors added to the circulating water system to be maintained within the control range in the circulating cooling water system” (see Ito et al. [0001]) because “when the solid content such as salts dissolved in water due to concentration exceeds the solubility, it precipitates and becomes scale, which causes heat transfer failure of the heat exchanger and clogging of heat transfer tubes and pipes” (see Ito et al. [0002]) – and the Combination is “maintaining heat exchangers free from heavy scale” (see Aqua-Chem Page 1, lines 11-21) and would be interested in Ito et al.’s control system to automatically add an effective amount of scale inhibitors into the water treatment system, including the step of measuring a physical property (i.e. electrical conductivity and flow rate) of the intake liquid.

Claims 9, 18, and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, in view of Mitchell et al., as applied to Claim 1 above, in further view of Hooghiemstra et al. (NL-1019661-C2, Jul. 1, 2003 – Espacenet Bibliographic Data, Patent Publication, Google Machine .
The claims are directed to a method.  Hooghiemstra et al.’s Google Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 9, 18, and 22-25 – The Combination discloses the method for distilling a liquid according to Claim 1, but does not teach the method further comprising post-treating the distilled liquid product using at least one post-treatment method.  However, the Combination discloses that the “feed . . . is water with impurities, for example . . . city water which it is desired to distill to a high degree of purity” (see Aqua-Chem Page 1, lines 46-56).
Like the Combination (see Aqua-Chem Page 1, lines 46-56), Hooghiemstra et al. discloses purifying “tap water” – and further discloses post-treatment of the tap water, i.e. “treating tap water in order to give it a flavor associated with a salt and/or mineral content,” via “a filtration process,” and post-treating the tap water with UV to provide disinfection. Specifically, the post-treatment comprises “dividing an optionally pretreated supply of water into two flows, the first flow being treated in a filtration process, following which it is combined with the untreated second flow, forming a product suitable for use as drinking water.” (See Hooghiemstra et al. Abstract, and Page 6, Claim 1) Hooghiemstra et al. further teaches “UV disinfection equipment . . . whereby the micro-organisms that are harmful to health are killed or inactivated” (see Hooghiemstra et al. Page 1, fourth paragraph, lines 8-9).
In the Figure, Hooghiemstra et al. discloses the tap water supply stream 1 pre-treated in units 2-3 (analogous to the disclosed distillation of water), the pre-treated water supply stream 1 split, using control valve 7, into an untreated stream and a treated stream, where the treated stream is treated to “give it a flavor associated with a salt and/or mineral content” via a “filtration process” in units 4-6, the untreated and treated (i.e., additive stream) streams are rejoined, and sent to either a storage vessel of produced water 10 or through the UV disinfection installation 11 and out to 12 “ready for consumption.” (See Hooghiemstra et al. Title; Abstract; Figure; and Page 6, Claims 1 and 6-8)
One of ordinary skill in the art at the time the invention was made, would have been motivated in the Combination’s method to include the step of:
post-treating the distilled liquid product using at least one post-treatment method,
as taught by Hooghiemstra et al., since:
1).	Like the Combination (see Aqua-Chem Page 1, lines 46-56), Hooghiemstra et al. discloses purifying “tap water” (see Hooghiemstra et al. Title; and Abstract);
2)	Wherein the post-treatment method of Hooghiemstra et al. (see above two paragraphs) includes the step of “dividing an optionally pretreated supply of water into two flows, the first flow being treated in a filtration process, following which it is combined with the untreated second flow, forming a product suitable for use as drinking water,” because post-treating the tap water with the additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content” (see Hooghiemstra et al. Abstract, and Page 6, Claim 1); and
3).	Wherein the post-treatment method of Hooghiemstra et al. includes the step carried out in a UV disinfection installation, i.e. using “UV disinfection equipment . . . whereby the micro-organisms that are harmful to health are killed or inactivated” (see Hooghiemstra et al. Page 1, fourth paragraph, lines 7-9);
(See Hooghiemstra et al. Title; Abstract; Figure; and Claims 1 and 6-8 – for the post treatment method including imparting a flavor to the distilled liquid product with the additive of the further-treated distilled liquid product, and the post treatment method including UV disinfection of the distilled liquid product)
Additional Disclosures Include:
Claim 18 – Combination II discloses the method for distilling a liquid according to Claim 9, wherein post-treating the distilled liquid product (see Rejection for Claim 9) further comprises adding a second additive (post-treating the tap water with the second additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) into the distilled liquid product (“distillate which is the ultimate product,” as disclosed at Aqua-Chem Page 3, lines 42-55, and Figure 1, analogous to the pretreated liquid product taught by Hooghiemstra et al. as tap water supply stream 1 pre-treated in units 2-3, shown in Figure 1), since the post-treatment method step, as taught by Hooghiemstra et al. 
Claim 22 – Combination II discloses the method for distilling a liquid according to Claim 18, wherein the second additive (post-treating the tap water with the second additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) is at least one selected from the group consisting of a sugar-based additive, an acid, and a mineral, since the “flavor” is “associated with a . . . mineral content” (see Hooghiemstra et al. Abstract, Claim 1) (see Rejection for Claim 9 for motivation to combine).
Claim 23 – Combination II discloses the method for distilling a liquid according to Claim 18, wherein the second additive (post-treating the tap water with the second additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) is at least one selected from the group consisting of a nutrient, a vitamin, a stabilized protein, and a fat, since the second additive of the further treated tap water gives the drinking water product “a flavor associated with a salt and/or mineral content” (see Hooghiemstra et al. Abstract, Claim 1) and both the second additive’s water and mineral content are nutrients (see Rejection for Claim 9 for motivation to combine).
Claim 24 – Combination II discloses the method for distilling a liquid according to Claim 18, wherein the second additive (post-treating the tap water with the second additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) is a taste additive, i.e. a “flavor,” since the second additive of the further treated tap water gives the drinking water product “a flavor associated with a salt and/or mineral content” (see Hooghiemstra et al. Abstract, Claim 1) (see Rejection for Claim 9 for motivation to combine).
Claim 25 – Combination II discloses the method for distilling a liquid according to Claim 9, wherein post-treating comprises exposing the distilled liquid product to UV light.  (See Rejection for Claim 9)

Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, in view of Mitchell et al., in view of Hooghiemstra et al., as applied to Claim 18 above, in further view of Ito et al.  Aqua-Chem, in view of Mitchell et al., in view of Hooghiemstra et al., are hereinafter known as Combination II.
The claims are directed to a method.  Hooghiemstra et al.’s Google Machine Translation is referenced below.  Ito et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 26 and 27 – Combination II discloses the method for distilling a liquid according to Claim 18, wherein the post-treating comprises measuring a physical property (“salt . . . content,” as taught by Hooghiemstra et al. in the Abstract, measured via an electrical conductivity meter) of the distilled liquid product (“distillate which is the ultimate product,” see Aqua-Chem Page 3, lines 42-55, and Figure 1, distilled liquid product analogous to the pretreated liquid product taught by Hooghiemstra et al., i.e. tap water supply stream 1 pre-treated in units 2-3, disclosed in Figure 1) and triggering a signal mechanism (signal mechanism to the “control valve 7” to either open or close, to either increase or decrease the amount of second additive of treated tap water being added to the untreated tap water, as taught by Hooghiemstra et al. in Figure 1 and at Paragraph spanning Pages 3-4) for the second additive (post-treating the tap water with the second additive of a further treated tap water stream, which gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) based on the measuring of “salt . . . content,” at taught by Hooghiemstra et al. in the Abstract, the salt content measured via an electrical conductivity meter.
Combination II discloses the claimed method step except for explicitly teaching that Combination II’s “salt . . . content” (as taught by Hooghiemstra et al. in the Abstract) is measured by an electrical conductivity meter.
It would have been obvious to one of ordinary skill in the art at the time the invention was made, in Combination II’s method, to include the step of measuring Combination II’s distilled liquid product’s salt content with the electrical conductivity meter taught by Ito et al., such that Combination II, in view of Ito et al., disclose:
wherein the post-treating comprises measuring a physical property (i.e. salt content) of Combination II’s distilled liquid product with an electrical conductivity meter as taught by Ito et al.,

since Ito et al. states that it is known in the art to use “an electrical conductivity meter . . . for measuring ion concentration (the disclosed salt content)” as a “water quality measuring device,” since such a “water quality measuring means” does the measurement “automatically” (see Ito et al. [0012]) – and Combination II is interested in measuring water quality, i.e. “salt . . . content” (see Hooghiemstra et al. Abstract), automatically in order to signal the “control valve 7” to either open or close (i.e., to either increase or decrease the amount of second additive of treated tap water being added to the untreated tap water, see Hooghiemstra et al. Figure 1 and Paragraph spanning Pages 3-4), and to “adjust the taste of the water to the wishes of the customers” (see Hooghiemstra et al. Page 4, first full paragraph).
Additional Disclosures Include:
Claim 27 – Combination III, in view of Ito et al., disclose the method for distilling a liquid according to Claim 26, wherein measuring a physical property of the distilled liquid product is selected from the group consisting of measuring pH, measuring conductivity, measuring hardness, and measuring a concentration of a component in the distilled liquid product, see Rejection for Claim 26, where the physical property of the distilled liquid product being measured is Combination II’s concentration of salt in the distilled liquid product, using an electrical conductivity meter, as taught by Ito et al.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, as applied to Claim 16 above, in further view of Ito et al.
The claim is directed to a method.  Ito et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 29 – Aqua-Chem discloses the method for distilling a liquid according to Claim 16, further comprising: directing the second portion of the preheated pre-treated liquid (the second portion, i.e. the “entrained droplets” portion in conduit 38, as disclosed at Aqua-Chem Page 3, lines 31-36, as the liquid second portion increases, relative to the vapor first portion decreasing, as the fluid flows through vapour compressor 40, vapour compressor discharge line 42, steam chest 30, line 46, and the heat exchanger including vent condenser 16 and preheater 12, as disclosed in Aqua-Chem Figure 1 and at Page 3, lines 31-82) from the head chamber (steam chamber 26, see Aqua-Chem Figure 1) past a sensor (electrical conductivity meter, as taught by Ito et al. at [0012]) measuring total dissolved solids (“dissolved salts,” as taught by Ito et al. at [0014]); and when the total dissolved solids of the second portion, i.e. the distilled liquid product, is above a prescribed level, adjusting a feed rate of the intake liquid (intake liquid is “feed stream of sea water,” see Aqua-Chem Page 2, lines 109-125), among other “operating conditions,” to adjust the total dissolved solids down to the prescribed level because, “when the solid content such as salts dissolved in water due to concentration exceeds the solubility, it precipitates and becomes scale, which causes heat transfer failure of the heat exchanger and clogging of heat transfer tubes and pipes” (see Ito et al. [0002]) – and Aqua-Chem is “maintaining heat exchangers free from heavy scale” (see Aqua-Chem Page 1, lines 11-21).
One of ordinary skill in the art at the time the invention was made, would have been motivated in the Aqua-Chem method to include the steps of:  
directing the second portion of the preheated pre-treated liquid from the head chamber (i.e. Aqua-Chem’s distilled liquid product) past a sensor (electrical conductivity meter, as taught by Ito et al. at [0012]) measuring total dissolved solids (“dissolved salts,” as taught by Ito et al. at [0014]); and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid (i.e. Aqua-Chem’s intake liquid),

since the feed rate of intake liquid, among other “operating conditions,” is used to adjust the total dissolved solids down to the prescribed level because, “when the solid content such as salts dissolved in water due to concentration exceeds the solubility, it precipitates and becomes scale, which causes heat transfer failure of the heat exchanger and clogging of heat transfer tubes and pipes” (see Ito et al. [0002]) – and Aqua-Chem is “maintaining heat exchangers free from heavy scale” (see Aqua-Chem Page 1, lines 11-21), the heat exchangers being used in a method where the intake liquid is seawater with dissolved solids capable of forming scale (see Aqua-Chem Page 1, lines 11-21 and 46-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A related application follows:
A).	Kamen et al. (US-7340879-B2, Mar. 11, 2008) – Kamen et al. claims priority to the same priority documents as the instant application but does not appear in the instant application’s continuity chain.  Kamen et al. claims priority to U.S. Provisional Applications Serial Nos. 60/425,820 (filed 11/13/2002), 60/490,615 (filed 07/28/2003), and 60/518,782 (filed 11/10/2003).
Oxford Dictionary (“The Concise Oxford Dictionary, Tenth Edition,” ed. Judy Pearsall, pub. Oxford University Press, New York, 1999, 3 pages) defines the term “blowdown” as the removal of solids or liquids from a container or pipe using pressure.

    PNG
    media_image1.png
    42
    297
    media_image1.png
    Greyscale

The prior art applied to claims by the previous Examiner follows.
B).	Aqua-Chem (GB-935178-A, Aug. 28, 1963, 9 pages) – Aqua-Chem was the primary reference. (See Aqua-Chem Figure 1; Page 1, lines 11-62; Page 3, lines 17-41 and 125-128; Page 4, lines 55-67 and 110-122; Page 5, lines 83-106; and Page 6, lines 6-23 and 49-58)
C).	Goeldner (US-3000795-A, Sep. 19, 1961) – Goeldner was a secondary reference. (See Goeldner Figure 1; and 4:10-60 and 4:60-65)
D).	Gaughan et al. (US-3575853-A, Apr. 20, 1971) – Gaughan et al. was a secondary reference. (See Gaughan et al. Title; and 10:4-7)
E).	OSHB (Occupational Safety and Health Branch, Labour Department, “Hazards During Chemicals in Use and Safety Guidelines,” Dec. 2002, on the Internet at http://www.labour.gov.hk/eng/public/os/D/Chemicals.pdf, 2002) – OSHB was a secondary reference. (See OSHB Pages 4-5 and 14)

G).	Haase (US-20020017494-A1, Feb. 14, 2002) – Haase was a secondary reference. (See Haase Abstract; Figure; [0032]; and [0036])
H).	Farnsworth (US-2863501-A, Dec. 9, 1958) – Farnsworth was a secondary reference. (See Farnsworth Figure 1; 1:30-52; 2:37-42; 3:11-26; and 4:43-55)
I).	Integrated Publishing (“Brine Density of Submerged Tube Distilling Units," Integrated Publishing, Inc., 2 July 2001, www.tpub.com/engine3/en33-92.htm, 2001) – Integrated Publishing was a secondary reference. (See Integrated Publishing Title; and Paragraphs 1-4)
J).	Price (US-1595244-A, Aug. 10, 1926) – Price was a secondary reference. (See Price Page 1, lines 1-6 and 22-51; Figures; and Page 2, lines 87-105)
K).	Martin (US-3480513-A, Nov. 25, 1969) – Martin was a secondary reference. (See Martin Title; and 2:43-53)
L).	Mansur (US-20040003990-A 1, Jan. 8, 2004) – Mansur was a secondary reference. (See Mansur [0011])
M).	Ban (US-5468350-A, Nov. 21, 1995) – Ban was a secondary reference. (See Ban 2:20-25)
N).	Sears (US-5968321-A, Oct. 19, 1999) – Sears was pertinent but not relied on. (See Sears Figures; and 3:35-40)
O).	Snyder (US-3461041-A, Aug. 12, 1969) – Snyder was pertinent but not relied on. (See Snyder 5:69-6:10; and Figure 4)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        2/12/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779